Exhibit 10.1 Portions of this Exhibit have been redacted pursuant to a request for confidential treatment under Rule 24b-2 of the General Rules and Regulations under the Securities Exchange Act.Omitted information, marked “[***]” in this exhibit, has been filed with the Securities and Exchange Commission together with such request for confidential treatment. AMENDMENT TO SUPPLY AND DISTRIBUTION AGREEMENT This Amendment,effective as of January 1, 2013 (the “Effective Date”), modifies the Supply and Distribution Agreement between Heska Corporation (“Heska”) and Boule Medical AB (“Boule”), dated June 17, 2003, hereinafter referred to as “Amendment No. 8”, as modified by Amendment Letter dated June 1, 2004 (hereinafter referred to as “Amendment No. 1”), Amendment Letter dated December 31, 2004 (hereinafter referred to as “Amendment No. 2”), Amendment Letter dated July 12, 2005 (hereinafter referred to as “Amendment No. 3”), Amendment Letter dated March 20, 2007 (hereinafter referred to as “Amendment No. 4”), Amendment Letter dated January 23, 2008 (hereinafter referred to as “Amendment No. 5”), Amendment to Supply and Distribution Agreement effective as of October 1, 2008 (hereinafter referred to as “Amendment No. 6”) and Amendment to Supply and Distribution Agreement effective as of June 1, 2011 (hereinafter referred to as “Amendment No. 7”), collectively referred to as the “Original Agreement”. 1. Section 1.2 “Analyzer”, of the Original Agreement is hereby deleted in its entirety and replaced with the following: 1.2 “Analyzer” means the BM800 Veterinary Hematology Analyzer (HemaTrue™ Veterinary Hematology Analyzer) manufactured by Boule or a similar three (3) part veterinary analyzer sold by Boule in the future replacing the BM800 Veterinary Hematology Analyzer or a successor replacement product.Replacement product will be priced at the same level as its predecessor [***]. 2. Purchase Minimum. Boule acknowledges Heska has met its minimum purchase obligation for 2011 and 2012.The minimum purchase commitment for 2013 shall be [***] Analyzers. 3. Appendix A4.The items on Exhibit 1 are hereby added to Appendix A4 of the Original Agreement, effective November 14, 2011.To the extent there is a conflict with any item previously listed on Appendix A, the price listed under “New price” on Exhibit 1 shall govern. 4. Appendix A5.Appendix A5 of the Original Agreement is hereby deleted in its entirety and replaced with Appendix A5 attached hereto. 1 5. No Other Changes.Except as expressly modified by this Amendment No. 8, all other provisions of the OriginalAgreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties have executed this Amendment by their duly authorized representatives. SIGNED: Heska CorporationBoule Medical AB By: /s/ Jason Napolitano By:/s/ Claes Blanche Name: Jason NapolitanoName: Claes Blanche Title: Chief Financial OfficerTitle: Chief Executive Officer Date: April 15, 2013Date: May 28th, 2013 2 Portions of this Exhibit have been redacted pursuant to a request for confidential treatment under Rule 24b-2 of the General Rules and Regulations under the Securities Exchange Act.Omitted information, marked “[***]” in this exhibit, has been filed with the Securities and Exchange Commission together with such request for confidential treatment. Exhibit 1 Appendix Hematrue spare part price adjustment Today price New price 1091333_S, TFT display [***] Euro [***] Euro 1091323_S, TFT display board [***] Euro [***] Euro 1141426_S, TFT Touch [***] Euro [***] Euro 1091308_S, Shear Valve [***] Euro [***] Euro 1091232_S, MPA [***] Euro [***] Euro 1091227_S, MPA handle [***] Euro [***] Euro 1091370_S, Valve board [***] Euro [***] Euro 1141414_S, Power converter [***] Euro [***] Euro 1091317_S, CPU board old [***] Euro [***] Euro 1091394_S, CPU board new [***] Euro 1120078_S, Power board [***] Euro [***] Euro 1141463_S, USB-RS232 conv [***] Euro 1090919_S, Level detector [***] Euro [***] Euro 1091326_S, RBC chamber [***] Euro [***] Euro 1091324_S, WBC chamber [***] Euro [***] Euro 1030142_S, Photometer cable [***] Euro [***] Euro 1141465_S, BCR USB [***] Euro 1091353_S, Level detector yellow [***] Euro [***] Euro 1091354_S, Level detector red [***] Euro [***] Euro 1091355_S, Level detector blue [***] Euro [***] Euro 1091045_S, Inlet Valve [***] Euro [***] Euro Hematrue Front cover [***] Euro [***] Euro CBC Diff spare parts 9980001 Repair kit pump [***] Euro [***] Euro 5306006 Gear box Syringe [***] Euro [***] Euro Above prices are valid from 2011-11-14. Vӓstberga, Sweden 2011-11-29 /s/ Per Löfbom Per Löfbom Service Manager Boule Medical AB 3 Portions of this Exhibit have been redacted pursuant to a request for confidential treatment under Rule 24b-2 of the General Rules and Regulations under the Securities Exchange Act.Omitted information, marked “[***]” in this exhibit, has been filed with the Securities and Exchange Commission together with such request for confidential treatment. Appendix A5 This Appendix forms an integrated part of the Supply and Distributorship Agreement between BOULE and HESKA. Heska agrees to make orders of the following Products in units divisible by two.Payment for fifty percent (50%) of the units in each shipment shall be made in Euros and fifty percent (50%) in U.S. dollars.The Euro price shall be as listed below, subject to adjustment for actual changes in material and labor costs pursuant to the last paragraph of Section 4.1of the Supply and Distribution Agreement.The U.S. dollar prices shall be as listed below, subject to adjustment for actual changes in material and labor costs pursuant to the last paragraph of Section 4.1of the Supply and Distribution Agreement. Art no Description Price Net Euro Price Net USD INSTRUMENTS HemaTrue™ Veterinary Hematology Analyzer System with MPA [***] [***] [***] [***] [***] 4
